Exhibit 10.2

 

Notice of Grant of Stock Options

  Invitrogen Corporation     ID: 33-0373077     1600 Faraday Avenue    
Carlsbad, CA 92008

 

Name:

  David F. Hoffmeister   Option Number: 009367

Address:

  [As specified in Employment Agreement]   Plan: 2004        

ID: ###-##-####

 

Effective October 13, 2004, you have been granted an Incentive Stock Option to
buy approximately 7272 shares of Invitrogen Corporation common stock at $55.00
per share.

 

Shares will become fully vested in the amounts and on the dates shown below.

 

Shares

--------------------------------------------------------------------------------

  

Full Vest

--------------------------------------------------------------------------------

  

Expiration

--------------------------------------------------------------------------------

1818

   10/13/2005    10/13/2014

455

   1/13/2006    10/13/2014

454

   4/13/2006    10/13/2014

455

   7/13/2006    10/13/2014

454

   10/13/2006    10/13/2014

455

   1/13/2007    10/13/2014

454

   4/13/2007    10/13/2014

455

   7/13/2007    10/13/2014

454

   10/13/2007    10/13/2014

455

   1/13/2008    10/13/2014

454

   4/13/2008    10/13/2014

455

   7/13/2008    10/13/2014

454

   10/13/2008    10/13/2014

 



--------------------------------------------------------------------------------

INVITROGEN CORPORATION

 

INCENTIVE STOCK OPTION AGREEMENT

(U.S.)

 

THIS INCENTIVE STOCK OPTION AGREEMENT (the “Option Agreement”) is made and
entered into as of Date of Option Grant, by and between Invitrogen Corporation
(together with its successors and assigns, the “Company”) and the individual
(the “Optionee”) named in the attached Notice of Grant of Stock Options (the
“Notice of Grant”).

 

Pursuant to the Invitrogen Corporation 2004 Equity Incentive Plan (the “Plan”)
and the Employment Agreement (as defined below) the Company has granted to the
Optionee an option to purchase certain shares of Stock, upon the terms and
conditions set forth in the Employment Agreement and this Option Agreement,
including the Notice of Grant (the “Option”). The Option shall in all respects
be subject to the terms and conditions of the Plan, the provisions of which are
incorporated herein by reference.

 

1. Definitions and Construction.

 

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Plan. Whenever used herein, the
following terms shall have their respective meanings set forth below:

 

(a) “Board” means the Board of Directors of the Company. If one or more
Committees have been appointed by the Board to administer stock options granted
by the Company, “Board” shall also mean such Committee(s).

 

(b) “Cause” shall mean “Cause” as defined in, and determined under, the
Employment Agreement.

 

(c) “Change-in-Control Agreement” means the Change-in-Control Agreement entered
into between the Company and the Optionee dated as of October 13, 2004, as it
may be amended from time to time in accordance with its terms, and “Change in
Control” means “Change in Control” as defined in the Change-in-Control
Agreement.

 

(d) “Date of Option Grant” means the effective date shown in the Notice of
Grant.

 

(e) “Disability” shall mean the Optionee is “Disabled” as such term is defined
in, and determined under, the Employment Agreement.

 

(f) “Employment Agreement” means that certain employment agreement entered into
by and between the Company and the Optionee effective as of October 13, 2004, as
amended from time to time in accordance with its terms.



--------------------------------------------------------------------------------

(g) “Exercise Price” means the purchase price per share of Stock shown in the
Notice of Grant, as adjusted from time to time pursuant to Section 9.

 

(h) “Good Reason” shall mean “Good Reason” as defined in, and determined under,
the Employment Agreement.

 

(i) “Number of Option Shares” means the number of shares of Stock shown in the
Notice of Grant, as adjusted from time to time pursuant to Section 9.

 

(j) “Vested Shares” means, on any relevant date, the Number of Option Shares
which are vested and unexpired as determined by applying the vesting schedule
shown in the Notice of Grant to the period of Optionee’s continuous Service and
giving effect to the provisions of Section 7.1.

 

(k) “Option Expiration Date” means the relevant Expiration date shown in the
Notice of Grant.

 

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

2. Tax Consequences.

 

2.1 Incentive Stock Option. This Option is intended to be an Incentive Stock
Option within the meaning of Section 422(b) of the Code, but the Company does
not represent or warrant that this Option qualifies as such. The Optionee should
consult with the Optionee’s own tax advisor regarding the tax effects of this
Option and the requirements necessary to obtain favorable income tax treatment
under Section 422 of the Code, including, but not limited to, holding period
requirements (NOTE: If the Option is exercised more than three (3) months after
the date on which you cease to be an Employee (other than by reason of your
death or Disability), the Option will be treated as a Nonstatutory Stock Option
and not as an Incentive Stock Option to the extent required by Section 422 of
the Code).

 

2.2 Incentive Stock Option Fair Market Value Limitation. To the extent that the
Option (together with all Incentive Stock Options granted to the Optionee under
all stock option plans of the Participating Company Group, including the Plan)
becomes exercisable for the first time during any calendar year for shares
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
Nonstatutory Stock Options. For purposes of this Section 2.2, options designated
as Incentive Stock Options are taken into account in the order in which they
were granted, and the Fair Market Value of Stock is determined as of the time
the option with respect to such Stock is granted. If the Code is amended to
provide for a different limitation from that set forth in this Section 2.2, such
different limitation shall be deemed incorporated herein effective as of the
date

 

2



--------------------------------------------------------------------------------

required or permitted by such amendment to the Code. If the Option is treated as
an Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE: If the aggregate Exercise Price of the Option (that is, the Exercise
Price multiplied by the Number of Option Shares) plus the aggregate exercise
price of any other Incentive Stock Options you hold (whether granted pursuant to
the Plan or any other stock option plan of the Participating Company Group) is
greater than $100,000, you should contact the Chief Financial Officer of the
Company to ascertain whether the entire Option qualifies as an Incentive Stock
Option.)

 

3. Administration. All questions of interpretation concerning this Option
Agreement shall be determined by the Board. All good faith determinations by the
Board that are consistent with this Agreement, the Employment Agreement, and the
Change-in-Control Agreement shall be final and binding upon all persons having
an interest in the Option. Any officer of the Company shall have the authority
to act on behalf of the Company with respect to any matter, right, obligation,
or election which is the responsibility of or which is allocated to the Company
herein, provided the officer has apparent authority with respect to such matter,
right, obligation, or election.

 

4. Exercise of the Option.

 

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable prior to the termination of the Option (as provided in Section 6) in
an amount not to exceed the number of Vested Shares less the number of shares
previously acquired upon exercise of the Option. In no event shall the Option be
exercisable for more shares than the Number of Option Shares.

 

4.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Optionee’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Option Agreement. The written notice must be signed by the Optionee and must be
delivered in person, by certified or registered mail, return receipt requested,
by confirmed facsimile transmission, or by such other means as the Company may
permit, to the Chief Financial Officer of the Company, or other authorized
representative of the Participating Company Group, prior to the termination of
the Option as set forth in Section 6, accompanied by an arrangement for full
payment of the aggregate Exercise Price for the number of shares of Stock being
purchased and of any amounts due under Section 4.4 with respect to taxes;
provided, however, that no such arrangement shall include a loan by the Company
to Optionee. The Option shall be deemed to be exercised upon receipt by the
Company of such written notice and the aggregate Exercise Price.

 

3



--------------------------------------------------------------------------------

4.3 Payment of Exercise Price.

 

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company of whole shares of Stock owned by the
Optionee having a Fair Market Value (as determined by the Company without regard
to any restrictions on transferability applicable to such stock by reason of
federal or state securities laws or agreements with an underwriter for the
Company) not less than the aggregate Exercise Price, (iii) by means of a
Cashless Exercise, as defined in Section 4.3(c), or (iv) by any combination of
the foregoing.

 

(b) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company of shares of Stock to the extent such tender
of Stock would constitute a violation of the provisions of any law, regulation
or agreement restricting the redemption of the Company’s stock. The Option may
not be exercised by tender to the Company of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

 

(c) Cashless Exercise. A “Cashless Exercise” means the assignment in a form
acceptable to the Company of the proceeds of a sale with respect to some or all
of the shares of Stock acquired upon the exercise of the Option pursuant to a
program, procedure or individual transaction approved by the Company (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System). The Company reserves, at any and all times, the right,
in the Company’s sole and absolute discretion, to decline to approve or
terminate any such program, procedure or individual transaction.

 

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding by the Company or any agent of the Company (i.e., bank,
broker) from payroll and any other amounts payable to the Optionee, and
otherwise agrees to make adequate provision for (including by means of a
Cashless Exercise to the extent permitted by the Company), any sums required to
satisfy the employee portion of any federal, state, local and foreign tax
withholding obligations of the Participating Company Group, if any, which arise
in connection with any exercise of the Option, including, without limitation,
obligations arising upon (i) the exercise, in whole or in part, of the Option,
(ii) the transfer, in whole or in part, of any shares acquired upon exercise of
the Option, (iii) the operation of any law or regulation providing for the
imputation of interest, or (iv) the lapsing of any restriction with respect to
any shares acquired upon exercise of the Option. Without limiting the foregoing,
the Optionee shall have the right to satisfy, in whole or in part, the employee
portion of any withholding tax obligation that may arise in connection with any
exercise of the Option either by electing to have the Company withhold from the
shares of Stock to be delivered upon exercise that number of shares, or by
electing to deliver to the Company already-owned shares, in either case having a
Fair Market Value on the date of exercise equal to the amount necessary to
satisfy the statutory minimum withholding amount due. The Optionee is cautioned
that the Option is not exercisable unless the tax withholding obligations of the

 

4



--------------------------------------------------------------------------------

Participating Company Group are satisfied. Accordingly, the Optionee may not be
able to exercise the Option when desired even though the Option is vested, and
the Company shall have no obligation to issue a certificate for such shares or
release such shares from any escrow provided for herein.

 

4.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee or, if
applicable, in the names of the Optionee and his/her spouse, or in the names of
the heirs of the Optionee.

 

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT
BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.
Questions concerning this restriction should be directed to the Chief Financial
Officer of the Company. The inability of the Company to obtain from any
regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Option shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained. As a condition to the exercise of the
Option, the Company may require the Optionee to satisfy any qualifications that
may be necessary or appropriate, to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

 

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

5. Nontransferability of the Option. The Option may be exercised during the
lifetime of the Optionee only by the Optionee or the Optionee’s guardian or
legal representative and may not be assigned or transferred in any manner except
by will or by the laws of descent and distribution. Following the death of the
Optionee, the Option, to the extent provided in Section 7, may be exercised by
the Optionee’s legal representative or by any person empowered to do so under
the deceased Optionee’s will or under the then applicable laws of descent and
distribution.

 

5



--------------------------------------------------------------------------------

6. Termination of the Option. The Option shall terminate and may no longer be
exercised on the first to occur of (a) the Option Expiration Date, (b) the last
date for exercising the Option following termination of the Optionee’s Service
as described in Section 7, or (c) a Change in Control to the extent provided in
the Change-in-Control Agreement.

 

7. Effect of Termination of Service.

 

7.1 Vesting Upon Termination of Service Under Certain Circumstances

 

(a) Death or Disability. If the Optionee’s Service with the Participating
Company Group is terminated because of the Disability or death of the Optionee,
the Option shall become, upon such termination of Service, vested and
exercisable with respect to the number of Option Shares for which the Option
would have been vested and exercisable had the Optionee’s Service continued for
an additional twelve (12) months. For purposes of this Section 7.1(a), the
Optionee’s Service shall be deemed to have terminated on account of death if the
Optionee dies within three (3) months after the Optionee’s termination of
Service other than upon a termination for “Cause” and if the result is more
favorable to the Optionee, with respect to vesting, than it would otherwise be.

 

(b) Termination Without Cause or With Good Reason. If the Optionee’s employment
under the Employment Agreement is terminated by the Company other than for Cause
or Disability, or by the Optionee with Good Reason, the Option shall become,
upon such termination of employment, vested and exercisable with respect to the
number of Option Shares for which the Option would have been vested and
exercisable had the Optionee’s employment continued for an additional eighteen
(18) months.

 

7.2 Option Exercisability

 

(a) Disability. If the Optionee’s Service with the Participating Company Group
is terminated because of the Disability of the Optionee, the Option, to the
extent unexercised and exercisable on the date on which the Optionee’s Service
terminated, (after giving effect to the provisions of Section 7.1) may be
exercised by the Optionee (or the Optionee’s guardian or legal representative)
at any time prior to the expiration of twelve (12) months after the date on
which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date.

 

(b) Death. If the Optionee’s Service with the Participating Company Group is
terminated because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated (after giving effect to the provisions of Section 7.1), may be
exercised by the Optionee’s legal representative or other person who acquired
the right to exercise the Option by reason of the Optionee’s death at any time
prior to the expiration of twelve (12) months after the date on which the
Optionee’s Service terminated, but in any event no later than the Option
Expiration Date. For purposes of this Section 7.2(b), the Optionee’s Service
shall be deemed to have terminated on account of death if the Optionee dies
within three (3) months after the Optionee’s termination of Service other than
upon a termination for “Cause” and if the result is more favorable to the
Optionee, with respect to exercisability, than it would otherwise be.

 

6



--------------------------------------------------------------------------------

(c) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group is terminated voluntarily by the Optionee without
Good Reason (excluding for this purpose any termination due to Disability or
death), the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time within three (3) months (or such other longer period of
time as determined by the Board, in its sole discretion) after the date on which
the Optionee’s Service terminated, but in any event no later than the Option
Expiration Date. If the Optionee’s employment under the Employment Agreement is
terminated by the Company other than for Cause or Disability, or by the Optionee
with Good Reason, the Option to the extent unexercised and exercisable by the
Optionee on the date on which the Optionee’s employment terminated (after giving
effect to the provisions of Section 7.1), may be exercised by the Optionee at
any time within twelve (12) months (or such other longer period of time as
determined by the Board, in its sole discretion) after the date on which the
Optionee’s employment terminated, but in any event no later than the Option
Expiration Date.

 

7.3 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.2 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date. The Company makes no representation as to
the tax consequences of any such delayed exercise. The Optionee should consult
with the Optionee’s own tax advisor as to the tax consequences to the Optionee
of any such delayed exercise.

 

7.4 Termination for Cause. Notwithstanding any other provision of this Option
Agreement, if the Optionee’s Service with the Participating Company Group is
terminated for Cause, the Option shall terminate and cease to be exercisable on
the effective date of such termination of Service.

 

8. Effect of Change in Control on Options. This Option shall also become vested
in the circumstances, and to the extent, provided in the Change-in-Control
Agreement. Upon such vesting the Option shall continue to be subject to all
terms and conditions of the Plan.

 

9. Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number, Exercise Price and class of
shares of stock subject to the Option. If a majority of the shares which are of
the same class as the shares that are subject to the Option are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event) shares of another corporation (the “New Shares”), the Board may
unilaterally amend the Option to provide that the Option is exercisable for New
Shares. In the event of any such amendment, the Number of Option Shares and the
Exercise Price shall be adjusted in a fair and equitable manner, as determined
by the Board, in its sole discretion. Notwithstanding the foregoing, any

 

7



--------------------------------------------------------------------------------

fractional share resulting from an adjustment pursuant to this Section 9 shall
be rounded up or down to the nearest whole number, as determined by the Board,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.

 

10. Rights as a Stockholder, Employee or Consultant. The Optionee shall have no
rights as a stockholder with respect to any shares covered by the Option until
the date of the issuance of a certificate for, or other valid delivery of, the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in the
Employment Agreement, the Optionee’s employment is “at will” and is for no
specified term. Nothing in this Option Agreement shall confer upon the Optionee,
whether an Employee or Consultant, any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Optionee’s Service as an Employee
or Consultant, as the case may be, at any time.

 

11. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section.

 

12. Notice of Sales Upon Disqualifying Disposition. The Optionee shall dispose
of the shares acquired pursuant to the Option only in accordance with the
provisions of this Option Agreement. In addition, the Optionee shall promptly
notify the Chief Financial Officer of the Company if the Optionee disposes of
any of the shares acquired pursuant to the Option within one (1) year after the
date the Optionee exercises all or part of the Option or within two (2) years
after the Date of Option Grant and shall provide the Company with a description
of the terms and circumstances of such disposition. Until such time as the
Optionee disposes of such shares in a manner consistent with the provisions of
this Option Agreement, unless otherwise expressly authorized by the Company, the
Optionee shall hold all shares acquired pursuant to the Option in the Optionee’s
name (and not in the name of any nominee) for the one-year period immediately
after the exercise of the Option and the two-year period immediately after Date
of Option Grant. At any time during the one-year or two-year periods set forth
above, the Company may place a legend on any certificate representing shares
acquired pursuant to the Option requesting the transfer agent for the Company’s
stock to notify the Company of any such transfers. The obligation of the
Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

 

8



--------------------------------------------------------------------------------

13. Restrictions on Transfer of Shares. No shares acquired upon exercise of the
Option may be sold, exchanged, transferred (including, without limitation, any
transfer to a nominee or agent of the Optionee), assigned, pledged, hypothecated
or otherwise disposed of, including by operation of law, in any manner which
violates any of the provisions of Section 12 of this Option Agreement, and any
such attempted disposition shall be void. The Company shall not be required (a)
to transfer on its books any shares which will have been transferred in
violation of any of the provisions set forth in this Option Agreement or (b) to
treat as owner of such shares or to accord the right to vote as such owner or to
pay dividends to any transferee to whom such shares will have been so
transferred.

 

14. Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns. In the event of the Optionee’s death or a judicial determination of
his incapacity, references to “the Optionee” in this Agreement shall be deemed,
as appropriate, to be references to his heirs, estate or other legal
representative(s).

 

15. Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government regulation or is required to enable
the Option to qualify as an Incentive Stock Option. No amendment or addition to
this Option Agreement shall be effective unless in writing.

 

16. Notices. Any notice required or permitted hereunder shall be given in the
manner set forth in the Employment Agreement.

 

17. Integrated Agreement. This Option Agreement, the Notice of Grant, the Plan,
the Employment Agreement, together with its Exhibits and other documents
referenced in the Employment Agreement, and the Change-in-Control Agreement
constitute the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein
or therein, and there are no agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of this Option Agreement shall survive any exercise of the Option
and shall remain in full force and effect. In the event of any conflict between
this Option Agreement and the Notice of Grant, this Option Agreement shall
control, and in the event of any conflict between the Employment Agreement and
this Option Agreement or the Notice of Grant the Employment Agreement shall
control.

 

18. Applicable Law. This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

 

9



--------------------------------------------------------------------------------

19. Acceptance and Acknowledgement by Optionee. Optionee represents that
Optionee is familiar with the terms and provisions of this Option Agreement,
including the Notice of Grant, and hereby accepts the Option subject to all of
the terms and provisions thereof. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board upon
any questions arising under this Option Agreement. Without limitation of the
foregoing, Optionee agrees that by executing the Notice of Grant Optionee
acknowledges and agrees that:

 

19.1 Prospectus. Optionee has been provided with a copy or electronic access to
a copy of the Prospectus for the Plan;

 

19.2 Discretionary Nature of Plan. The Plan is discretionary in nature, and the
Company may amend, cancel or terminate the Plan in its sole discretion at any
time, subject to the terms of the Plan and any applicable limitations imposed by
law. The grant of stock options under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of stock options or
benefits in lieu of stock options in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the number of options, vesting provisions and the exercise price;

 

19.3 Voluntary Participation. Participation in the Plan is voluntary. The value
of an Option is an extraordinary item of compensation outside the scope of any
employment contract. As such, an Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. The future value of the underlying Stock is
unknown and cannot be predicted with certainty; and

 

19.4 Exclusion of Claims. Optionee acknowledges and agrees that, except as
otherwise agreed upon in writing between Optionee and the Company, Optionee will
have no entitlement to compensation or damages in consequence of the termination
of Optionee’s employment with the Company or any subsidiary for any reason
whatsoever and whether or not in breach of contract, insofar as such entitlement
arises or may arise from ceasing to have rights under or from ceasing to be
entitled to exercise stock options (provided that any such cessation is in
accordance with the Plan) as a result of such termination or from the loss or
diminution in value of this Option, and, upon the grant of this Option, Optionee
shall be deemed irrevocably to have waived any such entitlement.

 

OPTIONEE

/s/ David F. Hoffmeister

--------------------------------------------------------------------------------

David F. Hoffmeister

 

10



--------------------------------------------------------------------------------

COMPANY

/s/ Joseph L. Rodriguez

--------------------------------------------------------------------------------

Joseph L. Rodriguez

Sr. Vice President, Human Resources Invitrogen Corporation

 

11